UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-22283 (Exact name of registrant as specified in its charter) Virginia 54-1829288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 590 Peter Jefferson Parkway Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (Registrant's telephone number 434-964-2211, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b – 2 of the Exchange Act). Yes o No x As of November 5, 2013 there were22,738,905 shares of common stock shares of common stock, $1.00 par value per share, issued and outstanding. Table of Contents STELLARONE CORPORATION INDEX PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Income Statements 2 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Changes in Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4 Controls and Procedures 23 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 24 ITEM 1A Risk Factors 24 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3 Defaults Upon Senior Securities 24 ITEM 4 Mine Safety Disclosures 24 ITEM 5 Other Information 24 ITEM 6 Exhibits 25 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2013 December 31, 2012 Assets Cash and due from banks $ $ Federal funds sold 53 Interest-bearing deposits in banks Cash and cash equivalents Investment securities available for sale, at fair value Mortgage loans held for sale Loans receivable, net of allowance for loan losses, 2013, $25,827;2012, $29,824 Premises and equipment, net Accrued interest receivable Core deposit intangibles, net Goodwill Bank owned life insurance Foreclosed assets Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Federal Home Loan Bank advances Subordinated debt Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock; no par value; 5,000,000 shares authorized; no shares issued and outstanding; Common stock; $1 par value; 35,000,000 shares authorized; 2013: 22,534,554 shares issued and oustanding; 2012: 22,889,091 shares issued and oustanding. Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended September 30, Interest Income Loans, including fees $ $ Federal funds sold and deposits in other banks 4 24 Investment securities: Taxable Tax-exempt Total interest income Interest Expense Deposits Federal funds purchased and securities sold under agreements to repurchase 24 8 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Fiduciary and brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) ) Losses (gains) on sale of premises and equipment ) 17 Gains on sale of securities available for sale - 9 Losses on sale / impairments of foreclosed assets ) ) Income from bank owned life insurance Insurance income Other operating income Total noninterest income Noninterest Expense Compensation and employee benefits Net occupancy Equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Merger related costs - Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Nine Months Ended September 30, Interest Income Loans, including fees $ $ Federal funds sold and deposits in other banks 34 90 Investment securities: Taxable Tax-exempt Total interest income Interest Expense Deposits Federal funds purchased and securities sold under agreements to repurchase 40 20 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Fiduciary and brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) ) Losses (gains) on sale of premises and equipment ) 10 Gains on sale of securities available for sale 6 88 Losses on sale / impairments of foreclosed assets ) ) Income from bank owned life insurance Insurance income Other operating income Total noninterest income Noninterest Expense Compensation and employee benefits Net occupancy Equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Merger related costs - Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three months ended September 30, Net income $ $ Other comprehensive (loss) income, net of tax: Unrealized holding (losses) gains on securities available for sale $
